Case 7:20-mj-00241 Document 1 Filed on 01/28/20 in Valted he nistia Court

Southern District Of Texas
FILE
AO 91 (Rev. 02/09) Criminal Complaint

AN 28 2020
UNITED STATES DISTRICT CourT
for the David J. Bradley, Clerk, Clerk:

Southern District of Texas

 

 

United States of America ) Y |
-”
v. ) mM . Q O _ OD M

Felipe TUDON Jr. (U.S.C. / Y.0.B. 1985) ) Case No.
Juan Angel HERNANDEZ (Mexican National / Y.O.B. )
1985) )

Defendant
CRIMINAL COMPLAINT

I, the complainant in this case, state that the following is true to the best of my knowledge and belief.

On or about the date of _05/07/2019 in the county of Hidalgo inthe __ Southern _ District of

Texas , the defendantsviolated Title 18 U.S.C. § Sections 922(a)(6) & 2
, an offense described as follows:

Title 18 U.S.C. Section 922(a)(6): It shall be unlawful for any person in connection with the acquisition or attempted
acquisition of any firearm or ammunition from a licensed importer, licensed manufacturer, licensed dealer, or licensed
collector, knowingly to make any false or fictitious oral or written statement or to furnish or exhibit any false, fictitious, or
misrepresented identification, intended or likely to deceive such importer, manufacturer, dealer or collector with respect
to any fact material to the lawfulness of the sale or other disposition of such firearm or ammunition under the provisions
of this chapter.

Title 18 U.S.C. Section 2: Aiding and Abetting

 

This criminal complaint is based on these facts:

SEE ATTACHMENT A

a Continued on the attached sheet.

appuveel ra AUsA Fran é Wl J) Complainant's signature

mM 4] 2X \eote> Alexander Estrada, ATF Special Agent

Printed name and title

 

 

Sworn to before me and signed in my presence.
Date: l / 2g / 2020. 9A _

Judge’s signature
City and state: a igh __—— | 7 Sgott Hacker, U.S. Magistrate Judge

Printed name and title

 
Case 7:20-mj-00241 Document 1 Filed on 01/28/20 in TXSD Page 2 of 2

AO 91 (Rev. 02/09) Criminal Complaint

ATTACHMENT A

I, Alexander Estrada, being duly sworn, do hereby state that I am a Special Agent (SA) with the Bureau of
Alcohol, Tobacco, Firearms and Explosives (ATF), a Division of the United States Department of Justice, and
have been so employed since January of 2016. ,

This affidavit is in support of a criminal complaint charging Juan Angel HERNANDEZ, hereinafter referred to
as "HERNANDEZ" and Felipe TUDON Jr., hereinafter referred to as "TUDON" with the criminal violations
set forth. The evidence available to me demonstrates that there is probable cause that TUDON and
HERNANDEZ have violated Title 18 United States Code Section 922(a)(6) and 2.

The Affiant states as follows:

Previously, ATF SA Alexander Estrada received information in reference to a suspicious firearm purchase of
an FNH, Five Seven, 5.7 caliber pistol made by TUDON. A review of the ATF Form 4473 (Firearms
Transaction Record) revealed that TUDON purchased the aforementioned firearm on May 7, 2019 from a
Federal Firearms Licensee (FFL) in McAllen, Texas.

On May 15, 2019, ATF SA Estrada and another ATF SA completed a consensual interview of TUDON
regarding the aforementioned firearm purchased on May 7, 2019. During the interview, TUDON admitted that
he made a false statement on the ATF Form 4473 (Firearm Transaction Record) when he indicated he was the
actual purchaser of the firearm when in truth and in fact, TUDON purchased the firearm on behalf of
HERNANDEZ. Furthermore, TUDON stated that HERNANDEZ recruited him and paid him two hundred
dollars ($200.00) to straw purchase the aforementioned firearm for HERNANDEZ.

On May 20, 2019, a recorded phone call was placed to HERNANDEZ that corroborated information received
from TUDON. During the recorded phone call, HERNANDEZ requested for his phone number to be passed to
another individual to coordinate the straw purchase of AK47-type and AR-type firearms.

As a result, HERNANDEZ aided and abetted TUDON to commit an offense against the United States by
recruiting TUDON to straw purchase a firearm, causing TUDON to, in connection with the acquisition of
firearms from licensed dealers, knowingly make false written statements and representations intended or likely
to deceive such licensed dealers with respect to facts material to the lawfulness of the sale of such firearm in
violation of Title 18 U.S.C. Sections 922(a)(6) and 2.
